IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


ENERGY TRANSFER,                               :   No. 655 MAL 2020
                                               :
                    Respondent                 :
                                               :   Petition for Allowance of Appeal
                                               :   from the Order of the
              v.                               :   Commonwealth Court
                                               :
                                               :
ERIC FRIEDMAN,                                 :
                                               :
                    Petitioner                 :

PENNSYLVANIA PUBLIC UTILITY                    :   No. 656 MAL 2020
COMMISSION,                                    :
                                               :
                    Respondent                 :   Petition for Allowance of Appeal
                                               :   from the Order of the
                                               :   Commonwealth Court
              v.                               :
                                               :
                                               :
ERIC FRIEDMAN,                                 :
                                               :
                    Petitioner                 :


                                       ORDER



PER CURIAM

      AND NOW, this 27th day of April, 2021, the Petition for Allowance of Appeal is

GRANTED. The issue, as stated by petitioner, is:

      Does the Office of Open records have the authority to order the release of a record
      in Public Utility Commission’s possession when the OOR determines that record
      does not contain Confidential Security Information as defined in the Confidential
      Security Information Act, 35 P.S. § 2141.3 et seq.?
The Application for Leave to File Brief of Amici Curiae by State Senators Katie J. Muth

and Timothy P. Kearney is GRANTED.




                        [655 MAL 2020 and 656 MAL 2020] - 2